     Case 4:17-cr-00010-MW-CAS Document 133 Filed 02/11/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                            Case No. 4:17cr10-MW/CAS-1

DARRYL A. WILLIAMS,

          Defendant.
__________________________/

                 ORDER DENYING MOTION FOR EARLY
                TERMINATION OF SUPERVISED RELEASE

      This Court has considered, without hearing, Defendant’s pro se Motion for

Early Termination of Supervised Release. ECF No. 129.

      18 U.S.C. § 3583(e) provides as follows:

      The Court may, after considering the factors set forth in section 3553(a)(1),
      (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7)—

      (1) terminate a term of supervised release and discharge the defendant
      released at any time after the expiration of one year of supervised release,
      pursuant to the provisions of the Federal Rules of Criminal Procedure
      relating to the modification of probation, if it is satisfied that such action
      is warranted by the conduct of the defendant released and the interest
      of justice.

      This Court has considered the Government’s Opposition to Defendant’s

Motion Requesting an Early Termination of Supervised Release and Defendant’s

Reply to the Government’s Response. ECF Nos. 131 and 132. This Court has also

considered the Fact Memorandum-Early Termination of U.S.P.O. David Clayton.

                                          1
     Case 4:17-cr-00010-MW-CAS Document 133 Filed 02/11/20 Page 2 of 2




Both the Government and Probation oppose early termination. This comes as no

surprise to Defendant as he states in his motion that he is aware that both the

Government and his officer oppose the motion.

      Having considered all the 3553(a) factors set forth above, the motion, the

memorandum of Officer Clayton, the response of the Government, and Defendant’s

Reply to the Government’s Response, this Court finds that an early termination of

supervised release is not warranted and is not in the interest of justice at this time.

      While this Court acknowledges that Defendant has made definite strides

during his supervision, the serious violation occurring in April 2019 makes this

Court believe further supervision is necessary.

      Accordingly,

      IT IS ORDERED:

      Defendant’s Motion for Early Termination of Supervised Release is

DENIED.

      SO ORDERED on February 11, 2020.


                                         s/Mark E. Walker               ____
                                         Chief United States District Judge




                                           2
